DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-4 have been cancelled. Claim 5 has been added as a new claim. Therefore, claims 1 and 5 are still pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered. 
Response to Arguments/Amendments
Applicant’s argument/remarks I and II, on page 4, with respect to rejections to claims 1-4 under 35 USC § 112(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 112 have been maintained.
	The Applicant has not provided any factual evidence to teach how the claimed limitations are performed in order to overcome the enablement rejections. The current amendments are almost similar to the previous amended claims and thus they are rejected similarly. Please, see the previous explanation/rationale of the previous presented response to the arguments in the office action dated 05/16/2022 (Final Office action). The Examiner explained therein the issues encountered during the examination of the claimed subject matter and why the disclosure does not have sufficient support for the claimed subject matter in order to overcome the enablement rejection and the lack of written description.  
 	The Examiner suggests the Applicant to provide evidence of the steps that the computer system takes to find the necessary/optimum valve open degree. 
	The Claimed subject matter has been interpreted in light of the specification. If the Applicant believes the disclosure has support for the claimed subject matter, the Examiner suggests the Applicant to explicitly point out support for each of the terms and  limitations claimed. The evidence could be any example, mathematical explanation/example, structure including any algorithm on how the valve open degree is obtained from the preliminary linear functions mapped using a first flow rate, wherein the valve open degree sought has a different flow rate for a specific condition in the chamber during a valve control step and a different pressure target than the measured pressure found in the preliminary linear functions.             	
Applicant’s argument/remarks III, on page 4, with respect to rejections to claims 1-4 under 35 USC § 112(b) have been fully considered but they are respectfully not  persuasive. Therefore, rejections to the claims under 35 USC § 112(b) have been maintained.
The rejection has very explicit suggested points on how to solve and clarify the errors found. If the Applicant believes the Examiner is erring in the understanding of claimed subject matter, please point support for each of the terms in the claims in the disclosure. 
Applicant’s argument/remarks, on pages 4-5, with respect to rejections to claims 1 under 35 USC § 102(a) have been fully considered and they are  persuasive. Therefore, rejections to the claims under 35 USC § 102(a) have been withdrawn.
Applicant’s argument/remarks, on pages 5, with respect to rejections to claims 2-4 under 35 USC § 103(a) have been fully considered but they are  not persuasive. 
	Claims 2-4 have been cancelled. However, some limitations of claims 2-4 were rolled into claim 1. 
	On page 5, the Applicant argues:
 	“Also, Proett does not overcome the deficiencies of Kamakura. As noted on page 26 of the Office Action, Proett teaches that linear functions correspond to laminar flow. But a review of Fig. 2 makes clear that not all functions are linear. Thus Proett only teaches that, once flow versus pressure loss is plotted, assumptions can be made regarding laminar versus non-laminar flow. Proett does not provide motivation for one of ordinary skill to approximate a relationship by having an intercept at zero according to claim 1”. These arguments are respectfully not persuasive.
	In response to the arguments above, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, generating lines at the zero intercept was very well known at the time of the claimed invention. Furthermore, the disclosure or the Applicant has not provided that generating the linear functions at the zero intercept or at another intercept was novel and had a specific purpose or benefits. Kamukura was teaching the generation of the linear functions of pressure vs flow rates at different opening degrees. Proett simply teaches that the linear functions could be generated starting at the origin or zero intercept of a cartesian graph.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	The Examiner rationale to combine the reference included the well-known techniques to generate curves or linear functions. The rejection did not rely on Proett to teach that all of the linear functions are rectilinear. Proett was simply cited to teach that linear functions could be generated starting at the zero intercept.    
	Zhang et al (The Pathway-Flow Relative Permeability of CO2: Measurement by Lowered Pressure Drops) teaches in fig. 4 and fig. 11 generated linear functions of flow rate vs pressure at the origin/zero intercept.  
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “
	“A)…determine linear functions that each approximate a relationship of the pressure value in the vacuum chamber and the predetermined flow rate, each of the linear functions being for a respective one of a plurality of predetermined valve open degrees, having an intercept at zero and passing through the predetermined flow rate;
	B) calculate a valve open degree of the vacuum control valve for making the pressure value in the vacuum chamber agree with the target value when the gas is supplied at the predetermined flow rate using the linear functions for the plurality of predetermined valve open degrees by assuming that the linear functions correctly indicate flow rate”. The disclosure lacks of sufficient written description with respect to these limitations. 
	The first limitation “determine the linear functions…” corresponds to the mapping algorithm of the linear functions clearly explained in the original disclosure 0033-0041.  
	Paragraph [0034] clearly states the predetermined flow rate during the mapping (of the linear functions) is 10L/min (see 0034 “The measurement flow rate Ft is a flow
rate that has been predetermined by the mapping program 702a and is set as a value close to the actual supply amount of the process gas such as 10 L/min”).
	Then, the original disclosure paragraphs 0042-0052, Fig, 6, describes the steps that the algorithm of Fig. 6 takes to find the necessary/optimum valve open degree (interpreted simply as a valve open value that will make a pressure in a chamber reach a target value). Paragraph [0044] clearly states the predetermined flow rate during the calculating the optimum valve open degree VO…is 05.L/min (see 0044] “In calculating the optimum valve open degree VO, an operator firstly operates the system to be in a condition that the process gas is supplied at a predetermined flow rate to the vacuum chamber 11. This predetermined flow rate indicates each gas flow rate that has been defined in the respective conditions 1 to 5. In the condition 1, the predetermined 5 flow rate is 0.5 L/min as shown in FIG. 4). 
	Thus, the predetermined flow rate of each of the two limitations above A) and B), is different according to the specification and the disclosure does not have sufficient support to interpret the predetermined flow rate as being the same or as a single predetermined flow rate as recited in claim 1. 
	Furthermore, claim 1 further recites in B) above “calculate a valve open degree of the vacuum control valve for making the pressure value in the vacuum chamber agree with the target value when the gas is supplied at the predetermined flow rate using the linear functions for the plurality of predetermined valve open degrees by assuming that the linear functions correctly indicate flow rate”. The original disclosure lacks of written description for this claimed subject matter. The Examiner suggest the Applicant to point explicit support to the claimed subject matter and the terms underlined above.   
	The disclosure does not teach or suggest that the controller calculates the valve open degree by assuming that the linear functions correctly indicate flow rate. Furthermore, disclosure lacks of sufficient disclosure to perform the limitation “calculate a valve open degree of the vacuum control valve for making the pressure value in the vacuum chamber agree with the target value when the gas is supplied at the predetermined flow rate using the linear functions”. 	 
	 Furthermore, the disclosure [0051] recites, “by obtaining an orientation of the linear function LF21, it is possible to obtain the necessary/optimum valve open degree VO of the vacuum control valve 30 suitable for making the pressure value in the vacuum chamber 11 agree with the target value Pt at the estimated flow rate Fe, namely at the predetermined flow rate from the thus obtained orientation”. The orientation has been interpreted as a slope of the function (slope is M = Y/X) as suggested by the Applicant. In the case of the condition 1 pressure target/Y = 133 and flow rate is Ft = 0.5 L/min (see Fig. 4 and see [0044]). Thus, the slope becomes M =133/0.5 = 266.  The disclosure does not teach or suggests how the optimum valve degree (percentage or value in degrees is obtained) from the orientation. The disclosure does not teach or suggest any correlation, formula, or transforming the slope (m) to a valve opening degrees (in percentages as used in this disclosure). Paragraph 0051 simply states that is possible to obtain the necessary/optimum valve open degree VO of the vacuum control from the detected orientation. However, the step of actually determining the /necessary/optimum valve open degree based on previously determined linear functions as recited above is not sufficiently disclosed or suggested. Therefore, the disclosure lacks of sufficient disclosure to perform the limitations B) above. 
	As to claims  5, this dependent claim is rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same errors. 
	Claim 5, further recites “The vacuum pressure control system according to claim 1, wherein the controller is configured to adjust the valve open degree of the vacuum control valve to another one of the plurality of predetermined valve open degrees, obtain a second pressure value detected by the pressure sensor, and estimate the flow rate using the other one of the plurality of predetermined valve open degrees and the second pressure value”. The disclosure lacks of sufficient written description with respect to these limitations. 
	For instance, Figs. 8-9 and Paragraphs 0056-0057 and 0066 recites and suggests “0056 The controller 70 adjusts the valve open degree of the vacuum control valve 30 to any one of a plurality of predetermined valve open degrees … Herein, it is premised that a valve open degree of 11 % is chosen as one example, and thus the controller 70 adjusts the valve open degree of the vacuum control valve 30 to 11 %. Subsequently, the controller 70 obtains a second pressure measurement value Pm21 by the pressure sensor 12 (S22).…0066 (3) In the vacuum pressure control system 1 described in the above (1) or (2), in advance of performing the pressure value control, the valve-open-degree calculation program 702b includes: obtaining a second pressure measured value Pm21 in the vacuum chamber 11 by the pressure sensor 12 in a state in which the process gas at the predetermined flow rate is supplied to the vacuum chamber 11 at the predetermined valve open degree; calculating an estimated flow rate Fe of the process gas by substituting the second pressure measured value Pm21 into the linear functions LF11 to LF20”.  Thus, this paragraph does not suggest that a second valve opening degree is used to estimate a flow rate Fe.
Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites: 
	“A)…determine linear functions that each approximate a relationship of the pressure value in the vacuum chamber and the predetermined flow rate, each of the linear functions being for a respective one of a plurality of predetermined valve open degrees, having an intercept at zero and passing through the predetermined flow rate;
	B) calculate a valve open degree of the vacuum control valve for making the pressure value in the vacuum chamber agree with the target value when the gas is supplied at the predetermined flow rate using the linear functions for the plurality of predetermined valve open degrees by assuming that the linear functions correctly indicate flow rate”. The original disclosure does not enable one of ordinary skill to carry invention as claimed in limitations B) and a person of ordinary skill in the art would have not known how to carry out the invention as claimed in claim 1 above step B) for the following reasons.
	The approximate (mapping) step is clearly depicted in paragraphs [0033]-[0041]. These step/limitations generate a plurality of linear functions (LF11-LF20) when a flow rate (Ft) is maintained at 10L/min,  the valve open degree is changed at plurality of values, and measured pressures are measured and correlated to constant flow rate (Ft constant  10L/min, see 0044) and the valve opening degree at each value . Thus, each linear function Lf11-LF20 is a correlation of a constant flow rate (Ft), valve opening degree(s), and measured pressure at each valve opening degree. Thus, a map of linear functions is generated and stored (see Figs. 7-8). 
	With respect to limitation B), the original disclosure paragraphs 0042-0052, Fig, 6, describes the steps that the algorithm of Fig. 6 takes to perform the function limitations B) calculate a valve open degree of the vacuum control valve for making the pressure value in the vacuum chamber agree with the target value when the gas is supplied at the predetermined flow rate using the linear functions (interpreted simply as a valve open value that will make a pressure in a chamber reach a target value) and which seem to use one or more of linear functions of Step A).  
 	The original disclosure [0051] provides further support and understanding for implementing limitations B) and recites “by obtaining an orientation of the linear function
LF21, it is possible to obtain the necessary/optimum valve open degree VO of the vacuum control valve 30 suitable for making the pressure value in the vacuum chamber 11 agree with the target value Pt at the estimated flow rate Fe, namely at the predetermined flow rate from the thus obtained orientation”. The orientation has been interpreted as a slope of the function (slope is M = Y/X) as suggested by the Applicant. In the case of the condition 1, the pressure target/Y = 133 and the predetermined flow rate is Ft = 0.5 L/min (see fig. 4 and see [0044]). Thus, the slope becomes M =133/0.5 = 266.  
	Thus, the limitation/step B) of calculating the valve opening degree is performed using the valve open degree calculation program of Fig. 6 and 8 has the following requirements/steps:
	-first: a flow rate (Ft) according to a condition 1 is set. Ft is set to 0.5L/min (see [0054]).
	-second, an arbitrary valve open degree is selected such as 11% (see 0056).
	-Third, a second pressure measurement Pm21 is taken (see 0058).
	-fourth, subsequently, the controller estimates a flow rate (Fe) based on the linear function calculated in step A) above (step S23, 0048 or see claim 3) by substituting the measure pressure Pm21 into linear function LF12. However, the linear function in step A) above refers to LF12 which would be a total different linear function in step B), because the flow rate used in limitation A) (10L/min) step is different than a flow rate used in limitation B) (Ft = 0.5) at the same valve open degree. Fig. 8 shows Fe being higher than Ft. However, Fe seems to be Fe= 0.5 during limitation B) (this is according to condition 1 and clearly stated in 0059) and Ft = 10 during function limitation A). Therefore, LF12 of step A) (mapping program and near function generation), should have a different orientation for step B) since the flow rate is different and the valve open degree is constant (11%). Furthermore, estimating Fe is confusing because it was known and set (see [0054]). Also, Fig. 8a and the fourth step require using the linear function to estimate Fe. In Fig. 8 Fe (0.5 L/min) appears after Ft (10l/min). Thus, the disclosure does not enable one skill in the art to arrive at the estimated flow rate Fe and then arrive to an optimal valve open degree based on the described disclosure.        
	Let’s assume that a new linear function (different than in step A, LF12) is created based on Pm21, valve open degree 11%, and Fe = 0.5 in step B).  This new linear function can be called LFnew.  
	-subsequently, the disclosure at [0051 suggests that the controller grasps the target pressure Pt, and based on Pt and Fe the optimum valve open degrees is calculated in step S25. This step seems to involve the generation of a further linear function LFf21 which seems to be derived from LFnew. This further linear function can be derived from Fe, Pt, and LFnew. Claim 3 and [0051] state that by simply obtaining the orientation/slope of this further linear function (LF21) the necessary/optimum valve open degree is possible to be obtained. However, simply finding the slope of a linear function LF21 does not enable one of ordinary skill in the art to perform the invention as claimed and the function limitation B). The controller and the invention as a whole did not perform any correlation of valve open degree and slopes. Even if that would have been the case, the mapping program uses different flow rate to obtain different linear functions than the valve open degree calculation program. Moreover, the controller does not perform any mathematical manipulation, comparison or differential calculation between different linear functions to arrive at the optimum valve open degree from the obtained orientation/slopes of one or more linear functions.  
	 Combining the function limitations A) and B) or, in other words, using the results of the function limitation A) (the linear functions generation) into the function limitation B) does not enable one of ordinary skill in the art to perform the invention as claimed and find the necessary/optimum valve open degree as performed in function limitation B).            
 	The breadth of the claims does not enable of ordinary skill in the art to perform the invention as claimed and perform the limitation B) above. The breadth of the claims includes the step A) approximate a relation of the pressure value in the vacuum chamber and the gas flow rate to a linear function and storing the linear function in the controller according to the mapping program, and B) calculate a necessary/optimum valve open degree of the vacuum control valve which is necessary for making the pressure value in the vacuum chamber agree with the target value when the gas at the predetermined flow rate is supplied based on the linear function according to the valve-open-degree calculation program. As explained above, when the functions are interpreted in light of the specification and further claims 2-4, the claims do not enable one of ordinary skill in the art to perform the invention as claimed and find the necessary/optimum valve open degree as performed in function limitation B).    
	The specification lacks of working examples on how to carry out the invention as claimed in claim 1 function limitation A-B). Paragraphs [0031-0052] seem to explain the steps takes to perform the function limitations A) and B). However, as explained above, there are some discrepancies between the mapping program 702a and the valve open degree calculation program 702b. The specification states “0051 By obtaining an orientation of the linear function 10 LF21, it is possible to obtain the optimum valve open…from the thus obtained orientation”. However, being possible is just a statement that’s does not teach, suggests, or enable one of ordinary skill in the art to obtain the optimum valve open degree. 
	The state of the art and common sense teaches generating linear functions for constant/varying flow rates, and constant/varying valve open degree and correlating the flow rates and valve open degrees to pressures obtained at predetermined values flow rate and the predefined values of valve open degree. However, the state of the art does not teach generating one or more linear functions at a predefined first flow rate, different valve open degrees, and different pressures, and using the first linear generation to find another secondary function generation using a different linear function to obtain an orientation of the secondary orientation to determine an optimum valve opening degree from the orientation alone.
	Therefore, the invention as claimed in claim 1 lacks enablement based on the analysis outlined above.  	     
	As to claims  5, this dependent claim is rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same errors. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, as a whole recites “a vacuum pressure control system comprising: 
 	a gas supply source; 
	a vacuum chamber configured to receive supply of gas from the gas supply source; 
	a vacuum control valve configured to adjust a pressure value (1) in the vacuum chamber; and 
	a vacuum pump configured to decompress the vacuum chamber, wherein the gas supply source, the vacuum chamber, the vacuum control valve and the vacuum pump are connected in series;
	a pressure sensor configured to detect the pressure value (2) in the vacuum chamber; and 
	a controller configured to control the vacuum control valve, wherein 
 	the vacuum pressure control system is configured to perform pressure value control to make the pressure value (3) in the vacuum chamber agree with a target value by the controller adjusting a valve open degree of the vacuum control valve based on the pressure value detected (4) by the pressure sensor while the gas is supplied at a predetermined flow rate (1) from the gas supply source to the vacuum chamber, 
 	the controller is configured to, in advance of performing the pressure value control: 
 		determine linear functions that each approximate a relationship of the pressure value (5) in the vacuum chamber and the predetermined flow rate (2), each of the linear functions being for a respective one of a plurality of predetermined valve open degrees, having an intercept at zero and passing through the predetermined flow rate (3); and 
 	calculate a valve open degree of the vacuum control valve for making the pressure value (6) in the vacuum chamber agree with the target value when the gas is supplied at the predetermined flow rate (4) using the linear functions for the plurality of predetermined valve open degrees by assuming that the linear functions correctly indicate flow rate, and 
 	the controller adjusts the valve open degree of the vacuum control valve to the valve open degree for making the pressure value (7) in the vacuum chamber agree with the target value”. 
	The claimed limitations as recited are unclear and make the claim indefinite. The term pressure value and predetermined flow rate lack proper antecedent basis in the claims.  	 
	This claimed invention and the process of control of pressure acquires different values at different instances for the terms pressure value and predetermined flow rate.  The system and process performs three type of processes at different time and involving different values of pressures (measured or predefined) and predetermined flow rate such as mapping, calculating open degrees, and controlling of pressure based on the calculated opening degree. 
	Analyzing the claim 1, each of the limitations that recite the term “configured to” are not positively reciting the limitations since they are not actively being implemented. In other words, no process or steps is being positively executed and relying on the terms recited therein makes the claim unclear and referring to them results in lack of antecedent basis. As an example, a pressure sensor configured to detect the pressure, does not suggest that the system is actually measuring the pressure. Even if the sensor was actively measuring the pressure, the measured pressure value during mapping would be different than during controlling of pressure.          	
 	With respect to the term “predetermined flow rate” in lines 19, there is insufficient antecedent basis for this limitation in the claim.
 	For instance, the disclosure suggest that the predetermined flow rate (5) during mapping is set at 10L/min (see the disclosure at 0044). The predetermined flow rate (1)(4) during control of pressure could have different values depending on the conditions and are set at .5L/min, 1.0 L/min, (see Fig. 4). Furthermore, the term predetermined flow rate” (3) in line 19, lacks proper antecedent basis because according to the claimed limitation, this step happens in advance of the pressure control which is previously recited in the claim. Thus, the recitation of term “predetermined flow rate” in line 17 makes the claim unclear and thus indefinite.
	The term “the pressure value” (5) in lines 18-19 lacks proper antecedent basis in the claim and makes the claim unclear.  The term “pressure value” has been broadly interpreted as “pressure” in light of the specification.  
	As stated previously, the limitations that recite the term “configured to” does not positively recite the terms recited therein including the pressure value. The term “the pressure value” in line 19 belongs to a limitations that happens in advance of the sensor pressure detection and the pressure control. Moreover, the term the pressure value (5) in lines 18-19  “determine linear functions that each approximate a relationship of the pressure value (5) in the vacuum chamber…” is incorrect to refer to the sensor detected pressure value because this pressure value (5) corresponds to an estimated pressure value during a mapping step for generating linear functions.    
Thus, “the pressure value (5)” in line 19 is confusing because it is unclear to which term is referring to in any one of the previous term “pressure value (1)(2)(3)” recitations. The approximation is performed before/in advance, the sensor detects pressure control in real time during, and before/in advance of the control system performs the pressure value control step. While there is a pressure in a chamber, the pressure has different pressure values at different points. In this instance, since the valve, sensor, and control system in lines 5, 10, 14 are simply configured and not actively or positively performing the limitations, the term “the pressure value”, would be interpreted as “a pressure”. 
For purposes of Examination, claim 1 will be interpreted as:
 	-- Claim 1, a vacuum pressure control system comprising: 
 	a gas supply source; 
	a vacuum chamber configured to receive supply of gas from the gas supply source; 
	a vacuum control valve configured to adjust a pressure in the vacuum chamber; and 
	a vacuum pump configured to decompress the vacuum chamber, wherein the gas supply source, the vacuum chamber, the vacuum control valve and the vacuum pump are connected in series;
	a pressure sensor configured to detect a pressure in the vacuum chamber; and 
	a controller configured to control the vacuum control valve, wherein 
 	the vacuum pressure control system is configured to perform pressure control to make the pressure in the vacuum chamber agree with a target pressure by the controller adjusting a valve open degree of the vacuum control valve based on a pressure detected by the pressure sensor while the gas is supplied at a second predetermined flow rate from the gas supply source to the vacuum chamber, 
 	the controller is configured to, in advance of performing the pressure control: 
 		determine linear functions that each approximate a relationship of a pressure in the vacuum chamber and a first predetermined flow rate, each of the linear functions being for a respective one of a plurality of predetermined valve open degrees, having an intercept at zero and passing through the first predetermined flow rate; and 
 	calculate a valve open degree of the vacuum control valve for making a pressure in the vacuum chamber agree with the target pressure when the gas is supplied at the second predetermined flow rate using the linear functions for the plurality of predetermined valve open degrees by assuming that the linear functions correctly indicate flow rate, and 
 	the controller adjusts the valve open degree of the vacuum control valve to the valve open degree for making the pressure value in the vacuum chamber agree with the target value--. 
 	As to claim 5, this dependent claim is rejected for the same reasons mutatis mutandis as their parent claim since it inherits the same errors. 
	Claim 5, further recites “The vacuum pressure control system according to claim 1, wherein the controller is configured to adjust the valve open degree of the vacuum control valve to another one of the plurality of predetermined valve open degrees, obtain a second pressure value detected by the pressure sensor, and estimate the flow rate using the other one of the plurality of predetermined valve open degrees and the second pressure value”.
	The term “the flow rate” lacks of proper antecedent basis in the claim.  For instance, claim 1 previously recite several instances of “a predetermined flow rate” (see instance (1)-(4) above) and line 30 recites correctly indicate flow rate. Thus, it is unclear if the term flow rate in claim 5, is a new value of flow rate or it refers back to the flow rate instances previously recited in claim 1.    
	The limitations of claim 5 as whole are unclear when combined with claim 1. For instance, it is unclear if the another one of the plurality of open degrees happens after the valve control adjusting of claim 1, during the mapping program or during valve opening degree calculation. Moreover, it is unclear what is the logical connection and purpose of the limitations of claim 1 with respect to the claimed subject matter of claim 1.  
 	Furthermore, Fig. 8-9 and Paragraph 0066 recites and suggests “(3) In the vacuum pressure control system 1 described in the above (1) or (2), in advance of performing the pressure value control, the valve-open-degree calculation program 702b includes: obtaining a second pressure measured value Pm21 in the vacuum chamber 11 by the pressure sensor 12 in a state in which the process gas at the predetermined flow rate is supplied to the vacuum chamber 11 at the predetermined valve open degree; calculating an estimated flow rate Fe of the process gas by substituting the second pressure measured value Pm21 into the linear functions LF11 to LF20”.  Thus, this paragraph does not suggest that a second valve opening degree is used to estimate a flow rate Fe. Furthermore, paragraphs [0049] recites “The estimated flow rate Fe represents a flow rate of the process gas supplied to the vacuum chamber 11 and is equivalent to the predetermined flow rate (under the condition 1, the flow rate of 0.5 L/min)” and [0068] recites “calculated estimated flow rate Fe is equivalent to the predetermined flow rate”. This is confusing because the predetermined flow rate seems to be the predetermined flow rate that the controller is controlling and already knows what the value is. Thu, the limitations of claim 5 fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura et al (US 10211110) in view of Proett et al (US 6755079).
	As per claim 1, Kamakura teaches a vacuum pressure control system comprising:
	a gas supply source (see Fig. 1 gas supply source 243b; also, see Col 4 lines 43-49 “A first gas supply source 243b…are installed to the first gas supply pipe 243a sequentially from an upstream direction of the first gas supply pipe 243a. Then, a gas a gas containing a first element (the first processing gas) is supplied from the first gas supply source 243b into the process chamber 201 via the MFC 243c,”); 
	a vacuum chamber configured to receive supply of gas from the gas supply source (see Fig. 1 process chamber 201; also se Col 4 line 50);
	a vacuum control valve configured to adjust a pressure value in the vacuum chamber (see Fig. 1 valve 228 or 227; Col 6 lines 17-21 “A pressure regulator 227 such as an APC (Auto Pressure Controller) for controlling the interior of the process chamber 201 to a predetermined pressure and a vacuum pump 223 are connected in series to the exhaust pipe 224”; also, see Col 6 lines 22-31 “…More specifically, the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate processing to be described later are written”; also, see Col 6 line 65 to Col 7 line7); and 
 	a vacuum pump configured to decompress the vacuum chamber, wherein the gas supply source, the vacuum chamber, the vacuum control valve and the vacuum pump are connected in series are connected in series, (see Fig. 1 gas supply source 243, chamber 201, valve 227 or 228, and pump 223 are in series; also, see Col 6 line 20; all the components are connected sequentially or in a series); 
	a pressure sensor configured to detect the pressure value in the vacuum chamber (see Fig. 1 pressure sensor 229; also, see Col 8 lines 15-16 “the
pressure sensor 229”); and
	a controller configured to control the vacuum control valve (see Fig. 1 controller 260; also, see Col 6 lines 22-23 “The pressure regulator 227 is configured to adjust the internal pressure of the process chamber 201 under control by the controller 260”), wherein 
 	the vacuum pressure control system is configured to perform pressure value control to make the pressure value in the vacuum chamber agree with a target value by the controller adjusting a valve open degree of the vacuum control valve based on the pressure value detected by the pressure sensor while the gas is supplied at a predetermined flow rate from the gas supply source to the vacuum chamber (see Col 6 lines 26-31 “the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate processing to be described later are written”; also, see Col 10 lines 57-59 “After adjusting the process chamber 201 and the transfer chamber 203 to a predetermined pressure”),
	the controller is configured in advance of performing the pressure value control (see Col 7 lines 53-61 “A control program for controlling the operation of the substrate processing apparatus 100…”; also, see Col 8 lines 30-43 “The CPU 260a is configured to control… the valve opening degree adjustment of the exhaust regulating valve 228, the on/off control of the vacuum pump, and the like, according to contents of the read recipe”; also, see Col 14 lines 25-30 and 43-54, the finding of the optimal valve open degree corresponding to the desired requirements of the recipe are performed in advance/before processing the wafer, thus, before an actual pressure value control; the mapping program and valve-open-degree calculation program are included in the process/program of the exhausts characteristics adjust process as shown in Fig. 8 and described in Col 15 lines 1-to Col 16 line 65):
	 determine linear functions that each approximate a relationship of the pressure value in the vacuum chamber and the predetermined flow rate, each of the linear functions being for a respective one of a plurality of predetermined valve open degrees, (see Fig. 7 first reference data is an approximation of a relation of pressure values and gas flow rate in a linear function; also, see Col 15 lines 5-26; also, see Col 21 lines 64-66 “acquiring first data serving as reference data on a relationship between a flow rate of the inert gas and a pressure in one of the process chamber or the exhaust part; also, the second data or second reference linear functions also is an approximation of a relation of pressure and flow rate and is stored as a linear functions, see Fig. 9; also, see Col 15 lines 28-40 “Subsequently, in the substrate processing apparatus 100 that performs the exhaust characteristics adjusting process, second data that is actual measurement data on the exhaust characteristics is acquired. More specifically, in a state in which the valve opening degree of the pressure regulator 227 and the valve opening degrees of the exhaust regulating valve 228 are set to a predetermined value, the third gas (inert gas) is supplied from the third gas supply part 245 into 35 the process chamber 201, the flow rate of the inert gas is changed from a first flow rate (minimum flow rate) to a second flow rate (maximum flow rate), and a pressure value (pressure data) at that time is measured by the pressure sensor 229”; Also, Figs. 7 and 9 shows that the linear functions pass through the predetermined flow rates); and
	calculate a valve open degree of the vacuum control valve for making the pressure value in the vacuum chamber agree with the target value when the gas is supplied at the predetermined flow rate using the linear functions for the plurality of predetermined valve open degrees by assuming that the linear functions correctly indicate flow rate (see Col 6 lines 26-31 “More specifically, the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate
processing to be described later are written”, the conditions are pressure and flow rate; also, see Fig. 8 step S503, s508; also, see Col 16 lines 5 to Col 18 line 60; when a fist linear function is compared with a second linear function and a difference in the gradient is found (S504),  the program adjust the valve opening degree and determines an optimum value based on the difference (step 508); The found optimum opening degree is derived based on the gradient different between the first linear function and the second linear function; For instance, see Col 17 lines 30-44 “In the valve opening degree changing step S508, the valve opening degree of the exhaust regulating valve 228 is changed so that the second data comes closer to the first data. More specifically, when the gradient data on the second data is larger than the gradient data on the first data, the valve opening degree of the exhaust 35 regulating valve 228 is increased. When the gradient data on the second data is smaller than the gradient data on the first data, the valve opening degree of the exhaust regulating valve 228 is decreased. The amount of change (adjustment amount) of the valve opening degree at this time may depend on the size of the difference data or may be a preset quantitative value. By adjusting the valve opening degree of the exhaust regulating valve 228 thus, the second data can be brought closer to the first data”, thus, the necessary/optimum valve opening degree for making the pressure in the chamber reach the target pressure is calculated by using the linear functions; furthermore, the necessary valve open degree is found when is closest to another opening degree, see Fig. 8 S515. The controller assumes that the linear functions correctly indicates flow rate since it uses the linear functions), and 
	the controller adjusts the valve open degree of the vacuum control valve to the valve open degree for making the pressure value in the vacuum chamber agree with the target value (see Fig. 8 once the optimum valve open degree is found (s508) which makes the pressure measured agrees with a pressure target/predefined in a recipe (s504), the controller performs processing of the wafer (step 511); see Col 18 lines 32-36 “Thereafter, since the difference data is within the predetermined range and the exhaust characteristics do not deviate from the reference characteristics, the series of substrate processing steps S201 to S208 including at least one film formation step S301 are performed as necessary”; see Col 6 lines 26-31 “More specifically, the pressure regulator 227 is configured so as to adjust the internal pressure of the process chamber 201 by varying the degree of opening of a valve of the pressure regulator 227 according to a process recipe in which procedures and conditions of substrate processing to be described later are written”, the conditions are pressure and flow rate).	
	Kamakura teaches that the linear functions is obtained at a minimum flow rate and maximum flow rate, but it does not explicitly teach the linear function each of the linear functions being for a respective one of a plurality of predetermined valve open degrees, having an intercept at zero and passing through the predetermined flow rate (this simply indicates that the linear functions passes through zero when  value of x-axis variable/flow rate is equal to zero).
	However, Proett, teaches a method of determining/gaining linear functions depicted/formed with an intercept as zero (see Fig. 2 and see Col 5 lines “If the fluid is Newtonian, a graph of differential pressure (.DELTA.P) versus flow rate (Q) will be represented as a curve passing through the origin. If the curve is well described as a line, the system is in laminar flow and the slope of the line is proportional to the viscosity of the fluid”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kamakura’s invention to include determining/gaining linear functions depicted/formed with an intercept as zero as taught by Proett in order to represent the linear functions of Kamakura starting at the origin/zero intercept and identify the pressure of the chamber when the flow rate is zero and since generating lines/linear function starting at the origin was very well known for the purpose of data visualization or graphing.   
	As per claim 5, Kamukura-Proett teaches the vacuum pressure control system according to claim 1, Kamakura further teaches wherein the controller is configured to adjust the valve open degree of the vacuum control valve to another one of the plurality of predetermined valve open degrees, obtain a second pressure value detected by the pressure sensor (see Col 15 lines 28-40 “…More specifically, in a state in which the valve opening degree of the pressure regulator 227 and the valve opening degrees of the exhaust regulating valve 228 are set to a predetermined value, the third gas (inert gas) is supplied from the third gas supply part 245 into the process chamber 201, the flow rate of the inert gas is changed from a first flow rate (minimum flow rate) to a second flow rate (maximum flow rate), and a pressure value (pressure data) at that time is measured by the pressure sensor 229.; also, see Fig. 8 the second data/second linear function represents pressure measured at a second time with predetermined flow rate and predetermined opening degree”), and estimate the flow rate using the other one of the plurality of predetermined valve open degrees and the second pressure value (see Fig. 7 and 9 flow rates are estimated and taken as the flow rate being injected; also, see Col 15 lines 28-40 first flow rate and second flow rates used for generating the linear functions are estimated values to be a minimum predetermined flow rate and maximum predetermined flow rate).


Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	    Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which the Applicant thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117